Citation Nr: 1214429	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent disabling for traumatic arthritis of the right ankle.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part granted a 20 percent rating for the right ankle traumatic arthritis, following assignment of a temporary 100 percent rating assigned from May 7, 2007 to July 1, 2007 for surgical treatment and convalescence.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2011.  A transcript of the hearing is associated with the claims file.

The Board has found that this increased rating matter contains an inferred claim for total disability due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is necessary to remand this matter for further development.  At the hearing held in September 2011, the Veteran's testimony suggested that additional medical evidence pertinent on this matter remains outstanding.  In particular, the Veteran has suggested he has had further medical procedures done for his right ankle about a year ago, and thought that his last VA examination was a year and a half ago, prior to such procedures.  See Testimony, pages 5-6.  His testimony is unclear as to whether the procedures consisted of surgery or injections, but does claim having had injections.  Testimony p 5.  The records presently in the claims folder from 2010 are silent for any procedures or injections of the right ankle, and are noted to only be dated to July 2010.  The electronic folder is silent for any additional records.

The Board further notes that there is a VA examination report from May 2011 which gives a negative medical history for surgery since his last examination, according to the Veteran.  In light of the Veteran's testimony which suggests that there are further pertinent records that must be obtained, an attempt must be made to obtain these records and to schedule another examination that includes review of these additional records.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Finally, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id at 454.  In this instance, the May 2011 VA examination report raises such a claim when the occupational history reveals that he has last worked as a truck driver in 2003 and has been unable to do so due to his multiple medical conditions, which includes the right ankle condition.  A determination of this claim, however, must be deferred pending additional notification and development, as described below. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2.  The AOJ should contact the Veteran and ask that he identify all sources of treatment he has had for his right ankle disorder since July 2010, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to the Veteran's service-connected arthritis of right ankle.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's ankle.  The examiner should also the impact this service-connected disability has on his ability to obtain and retain employment.  All findings and conclusions should be set forth in a legible report.

4.  Then, after taking any further development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


